The Chancellor.
The bill in this case was improvidently filed. It purports to he exhibited by a party who has been found to be a lunatic, in his own name, against his guardian. The commission has not been superseded, and it is not suggested that any step has been taken to avoid the inquisition. So far as appears by the bill, it is now standing and in full force. . j
A lunatic sues only by his committee or guardian, who is responsible for the conduct of the suit, or by the Attorney General or next friend, where the interests of the guardian clash with those of the lunatic. 1 Daniell’s Ch. Pr. 8, 108; Story’s Eq. Pl., § 64, 65, note; Cooper's Eq. Pl., 32; Mitford on Pl. (by Jeremy) 29.
The right of appearing and prosecuting, or defending, any action in any of the courts of this state, in person, or by solicitor or attorney, is expressly limited by statute to persons of full ago and sound memory. Nix. Dig. 654, § 1.
A reference to the contents of the bill in this case manifests the propriety of the rule, and the duty of strictly enforcing it, as well from regard to the interests of tho complainant, as to the rights of the defendant.
The objection, if it appear upon the face 'of the bill, may be raised by demurrer, or by motion to take the bill from the files. 2 Barbour’s Ch. Pr. 224; Wartnaby v. Wartnaby, Jacob’s R. 377.
A bill exhibited by a person of unsound mind, must have been filed without authority of law. It should, therefore, be taken from the files. This course saves expense and avoids *486tlie necessity of enrolling the decree, and of thus spreading scandalous or impertinent matter upon the record.
Leave is given to withdraw the demurrer, and the bill will be ordered to be taken from the files.